Citation Nr: 9914514	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  The veteran was a prisoner of war (POW) from December 
1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied service connection for 
a low back disorder. 


FINDINGS OF FACT

1.  The veteran is a former POW and was detained for more 
than 30 days.

2.  The claim for service connection for a low back disorder 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

In the present case, the veteran contends that he injured his 
low back as a result of being hit over the back with the butt 
of a rifle during his internment as a POW in Germany during 
World War II, that he has experienced impairment attributable 
to such injury over the years to the present, and that he 
suffers from arthritis of the low back as a result of the 
trauma sustained during his detainment.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.

In addition, certain chronic diseases, including post-
traumatic osteoarthritis, may be presumed to have been 
incurred during service, if the veteran is a former POW and, 
as such, was interned or detained for not less than 30 days, 
if traumatic osteoarthritis first becomes manifest to a 
compensable degree at any time after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for a low back 
disorder.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993). 

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

38 U.S.C. § 1154(b), provides that in the case of any veteran 
who engaged in combat with the enemy in active service during 
a period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service-connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.

The Federal Circuit finds that section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, but lightens 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  The statute sets forth a three-step analysis. 
First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  38 U.S.C. § 1154(b). Second, it 
must be determined whether this evidence is "consistent with 
the circumstances, conditions, or hardships of such 
service."  Id.  If these two inquiries are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Id. If both of 
these inquiries are satisfied, a factual presumption arises 
that the alleged injury or disease is service-connected.  
Third, it must be determined whether the government has met 
its burden of rebutting the presumption of service-connection 
by "clear and convincing evidence to the contrary."  Caluza 
v. Brown, 7 Vet. App. 498, 510 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996)(table).

II.  Factual Background

The veteran contends, in essence, that his current low back 
disorder is a result of being hit over the back with the butt 
of a rifle during his internment as a POW in Germany during 
World War II.  

Service medical records, to include Surgeon General Reports, 
are completely negative for a history, subjective complaints 
or clinical findings with respect to the veteran's low back.  
An October 1945 examination for separation report reflects 
that the veteran's musculoskeletal system was found to have 
been normal; a clinical diagnosis with respect to the spine 
was not entered.

Post-service VA and private medical records, dating from 1946 
to 1997, pertinently reflect that first post-service evidence 
of any low back disorder was not until the early 1990's.  
Indeed, the veteran did not attribute his then current back 
pain to his internment as a POW during World War II (he did, 
however, indicate that he had a bilateral foot disability as 
a result of his POW experience).  These reports reflect 
diagnoses of degenerative lumbar disc disease at L4-S1, 
muscle spasm, lumbar strain and lumbar subluxation.  These 
reports do not contain any medical opinion indicating that 
the veteran's current low back disorder was acquired as a 
result trauma associated with his POW experience.

A June 1998 VA spine examination report reflects that the 
veteran gave a history of having intermittent pain in the 
midline of this lower back as a result of being hit with the 
butt of a rifle while he was a POW in Germany during World 
War II.  The veteran related that his back affected him on a 
daily basis and was a three or a four on a scale of one to 
twenty and, at its worse, it was a ten to a 12.  He indicated 
that he had not had any surgery on his back and that he 
sometimes took Motrin.  The veteran reported that the pain 
was located in the midline of the lower lumbar level and that 
it did not radiate to the left or to the right.  The examiner 
indicated that the  veteran had a history of pain in the left 
buttock, which radiated down the posterior aspect of the left 
leg.  The veteran reported that since December 1997, he had 
worn a belt which contained magnets and that, since that 
time, he had not had any pain radiating down into the left 
leg.  In the mornings, the veteran reported that he performed 
stretches for his lower back.  An examination of the spine 
was essentially normal with some decreased range of motion in 
backward extension and rotation and diffuse tenderness to 
palpation over L5-S1.  

The assessment of the examiner in June 1998 was degenerative 
disc disease and facet arthropathy at L5-6/S1 level.  The 
examiner indicated that he had reviewed the veteran's entire 
claims file and he concluded that it was as least as likely 
as not that the diagnosis was not related to any trauma 
sustained during service.  The examiner further commented 
that there was no evidence of the veteran ever having 
sustained any fractures or bony injury as a result of the 
reported injuries, that there was a pattern of degenerative 
change which had developed according to natural history and 
there were no symptoms of radiculopathy or a herniated disk.  

An August 1998 VA prisoner of war examination report reflects 
that the veteran complained of having low back pain as a 
result of being a prisoner during World War II.  The examiner 
indicated that the veteran was known to have degenerative 
joint disease of the back with some facet arthropathy, a 
bulging disk and disk herniation at L5-S1 on the left.  The 
veteran also reported having sciatica on numerous occasions 
in the past, which had been treated with epidural 
corticosteroid injections.  An examination of the spine 
revealed some paraspinal muscle tenderness, bilaterally.  The 
veteran had full flexion to 90 degrees with backward and 
lateral bending to 15 degrees in either direction.  The 
veteran was diagnosed as having a history of chronic low back 
pain and sciatica, which the examiner felt were not a result 
of the veteran's experience as a prisoner of war during World 
War II.   

III.  Analysis

In the present case, the veteran contends that he injured his 
low back during his internment as a POW during World War II, 
that he has experienced impairment attributable to this 
injury over the years to the present, and that he suffers 
from arthritis of the lumbar spine as a result of trauma 
sustained during his detainment. 

As described earlier, there are three elements that must be 
met for a well-grounded claim.  The first element of a well-
grounded claim, evidence of current disability, is met as the 
post service VA and private medical evidence reflects that 
the veteran has degenerative joint disease of the lumbar 
spine.  The second element of a well-grounded claim is met by 
the assertions made by the veteran that he incurred a back 
injury as a result of being hit with the butt of a rifle 
during his internment as a POW in Germany in World War II.  
In the Board's opinion, the veteran's account that the injury 
sustained during internment during World War II included 
injury to his lumbar spine and that he subsequently suffered 
from low back complaints must be accepted as an accurate 
account of what actually happened.

Even though the veteran has established that he sustained a 
low back injury during service, and there is current medical 
evidence of low back pathology, there is no competent 
evidence that the veteran had a chronic low back disability 
during service or that the veteran presently has the same 
conditions.  The Court in Savage held that arthritis is a 
condition that requires medical expertise to identify.  Thus, 
medical evidence is needed to demonstrate that arthritis was 
present during service. No competent evidence has been 
presented to show that the veteran had arthritis of the low 
back during service or that arthritis was present during the 
one-year presumption period provided for arthritis.  38 
C.F.R. §§ 3.307, 3.309.

If, as in this case, the evidence fails to show that the 
veteran had a chronic low back disability during service, the 
Court has held in Savage that a VA claimant may still obtain 
the benefit of 38 C.F.R. § 3.303(b) (that is, providing a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim) if continuity 
of symptomatology is demonstrated.  The veteran asserts that 
he has experienced low back symptoms since an inservice 
injury.  These assertions, for purposes of well groundedness 
are presumed credible because they are not inherently 
incredible or beyond the competence of the veteran, as a lay 
person, to observe.  Thus, continuity of symptomatology has 
been demonstrated.  Nevertheless, notwithstanding the 
veteran's showing of inservice injury, current disability, 
and post service continuity of symptomatology, the Court 
determined in Savage that medical expertise was required to 
relate the veteran's present arthritis etiologically to his 
post-service symptoms.  As the record was devoid of any such 
evidence in the Savage case, the Court concluded that the 
veteran had not submitted evidence sufficient to well ground 
his claim.  This is also the case in the current claim. 

In this regard, during two VA examinations, conducted in July 
and August 1998, respectively, both VA examiners concluded 
that the veteran's current low back disability was not 
related to his internment as a POW.  In addition, the June 
1998 VA examiner further enunciated that the veteran's 
pattern of degenerative change had developed according to 
natural history, and that there was no evidence of the 
veteran ever having received treatment for any fractures or 
any bony injury as a result of the reported injuries.  Since 
arthritis of the lumbar spine is a condition that requires 
medical expertise to identify, medical evidence is needed to 
demonstrate that there is a relationship between any present 
disability and the continuity of symptomatology demonstrated.  
Savage.  As noted previously, the current clinical evidence 
of record does not relate the veteran's present arthritis of 
the lumbar spine to his post-service symptoms, but to the 
natural development of the disease.  As the record is devoid 
of any such evidence, the veteran has not submitted evidence 
sufficient to well ground his claim.  Savage.

Although as a former POW the veteran has potential 
entitlement to presumptive service connection for post-
traumatic osteoarthritis of the low back, such an allowance 
requires a demonstration or diagnosis of post- traumatic 
osteoarthritis.  In this case, there is no competent medical 
evidence or diagnosis to support a conclusion that the 
veteran's current osteoarthritis of the low back is traumatic 
in origin.  

The Board holds that the veteran has not presented a well-
grounded claim.  In doing so, the Board has considered 
whether the veteran has been given adequate notice to address 
this matter and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In light 
of the veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of back complaints shortly after 
service would be helpful in establishing a well-grounded 
claim, as well as medical opinion linking any current 
findings with trauma incurred in the veteran's military 
service .  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim for service connection for a low back disorder is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

